Citation Nr: 0008003	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-34 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to June 25, 1992 for a 
schedular rating in excess of 50 percent for a post-traumatic 
stress disorder (PTSD).  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran's military service extended from May 1967 to 
January 1971.  

This appeal arose from a series of RO rating decisions 
commencing in 1993 and continuing through a rating action on 
July 28, 1998.  That rating action awarded the veteran a 
100 percent rating for PTSD, effective June 25, 1992.  The 
veteran continued to appeal for an earlier effective date of 
an award of a rating in excess of 50 percent for PTSD.  

Prior to the June 25, 1992 effective date of award of a 
100 percent rating for PTSD by the RO, two pertinent rating 
actions occurred.  The first was a May 1991 rating action 
which granted service connection for PTSD, effective 
March 20, 1990, the date of receipt of the claim for service 
connection.  A 50 percent rating was granted for PTSD from 
March 20, 1990.  The disorder was evaluated as 100 percent 
disabling pursuant to the provisions of 38 C.F.R. 4.29 from 
April 11, 1990 through January 1991.  Effective February 1, 
1991, the regular schedular 50 percent rating was reinstated.  
The veteran was informed of this determination by letter from 
the RO dated May 23, 1991.  A timely Notice of Disagreement 
(NOD) as to any rating assigned was not received from the 
veteran.  The second pertinent rating action occurred on 
March 16, 1992.  This rating action confirmed and continued a 
50 percent rating for PTSD.  The veteran was informed of this 
determination by letter dated April 3, 1992.  No timely NOD 
was submitted with this rating action.  

In the course of the appeal, the veteran appeared at a 
hearing before an RO hearing officer in July 1994, and at a 
hearing before the undersigned Member of the Board of 
Veterans Appeals (Board) at the RO in April 1999.  
Transcripts of both hearings are of record in the claims 
folder.  



FINDINGS OF FACT

1. The rating actions of May 1991 and March 1992 were not the 
subjects of timely NODs.

2. Clinical records reflecting treatment for PTSD for the 
period from March 17 through June 24, 1992 do not reveal 
that the disorder was then productive of more than 
considerable social and industrial impairment.

  
CONCLUSIONS OF LAW

1. The rating actions of May 1991 and March 1992 assigning 
and continuing a 50 percent rating for PTSD are final.  
38 U.S.C.A. §§ 5107(a), 7105 (West 1991); 38 C.F.R. §§ 
3.104, 3.105 (1991).

2. An effective date prior to June 25, 1992 for the 
assignment of a rating in excess of 50 percent for PTSD is 
not warranted.  38 U.S.C.A. §§ 5107(a), 5110(b)(2) (West 
1991); 38 C.F.R. §§ 3.157(b), 3.400(o)(2), 4.132, 
Diagnostic Code 9411 (1991).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that an effective date of an award of 
compensation benefits based on an original claim for service 
connection may not be earlier than the date of receipt of the 
claim, unless the claim is received within one year after 
discharge from service.  Here, the original claim for service 
connection for PTSD was received on March 20, 1990, many 
years after discharge from service, and the veteran has 
received compensation benefits (a 50 percent rating for PTSD) 
effective from the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(1); 38 C.F.R.        § 3.400.

An RO rating decision assigning a rating or confirming and 
continuing an existing rating for a service-connected 
disorder, which is not the subject of an NOD within one year 
of the date of the letter of notification of that 
determination, becomes final, and is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 3.105.  The rating actions of May 1991 and March 16, 
1992 assigning and continuing a 50 percent rating for PTSD 
were not the subjects of timely NODs, and are final.  

The RO assigned a 100 percent rating for PTSD effective 
June 25, 1992.  This was the date of receipt of a private 
medical report from M. A. Tummillo, M.D., a physician 
associated with the Connecticut State Veterans' Home.  This 
was essentially a dermatological report concerning treatment 
of dermatophytosis of the feet, but also mentioned ongoing 
treatment of PTSD.  The propriety of the RO decision in 
choosing the date of receipt of this report as the basis of 
assignment of a 100 percent rating for PTSD is not before the 
Board for appellate consideration.  

The focus of the Board's decision is whether, during the 
period from March 17, 1992 (the day after the March 16, 1992 
rating action) to June 24, 1992 (the day before the effective 
date of the award of the 100 percent rating by the RO), a VA 
medical record was created or a private medical record was 
received demonstrating entitlement to a rating in excess of 
50 percent for PTSD.  38 C.F.R. § 3.157(b).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Having determined that the appellant's claim is well-
grounded, the Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. 5107(a).  

During the pertinent period noted above, several VA 
outpatient treatment records were created.  In April 1992, 
the veteran was having adjustment difficulties concerning a 
break-up with his girl friend.  On May 7, 1992, he was almost 
involved in an altercation with another veteran at the State 
Veterans' Home, and he received counseling concerning the 
incident.  On May 21, 1992, the veteran failed to show up for 
outpatient treatment involving an appointment for his PTSD.  
On May 28, 1992, the veteran was seen in outpatient treatment 
and reported some tearfulness during the Memorial Day 
holiday, but that he managed without the need for 
hospitalization.  

At the July 1994 RO hearing, the veteran reported, in 
pertinent part, that he last worked in 1983.  The veteran 
stated that he was married at the time of the hearing.  He 
did not describe a good relationship with his wife.  

At the Board hearing in April 1999, the veteran indicated 
that he may have filed one or more claims for service 
connection for PTSD prior to March 1990.  The claims folder 
does not reveal this to be correct.  Earlier claims for 
service connection were filed, but none for PTSD.  

The rating criteria for evaluating PTSD during the period 
from March to June 1992 were contained in 38 C.F.R. 4.132, 
Diagnostic Code 9411 (1991).  Under that rating criteria, a 
50 percent rating was provided when the ability to establish 
or maintain effective or favorable relationships with people 
was considerably impaired, and by reason of the neurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was provided when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
neurotic symptoms were of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was provided when 
the attitudes of all contacts, except the most intimate, were 
so adversely affected as to result in virtual isolation in 
the community.  There needed to be totally-incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy, 
resulting in profound retreat from mature behavior.  The 
veteran had to be demonstrably unable to obtain or retain 
employment.  

The psychiatric symptoms described above in the VA outpatient 
treatment records created during the period from March 17 
through June 24, 1992 do not reflect more than considerable 
social and industrial impairment due to PTSD.  They detail 
some adjustment problems associated with the veteran and his 
girl friend, counseling concerning almost having an 
altercation with another veteran, and some tearfulness on the 
May 1992 Memorial Day weekend, which the veteran managed to 
control.  The severe social and industrial impairment 
required for a 70 percent rating or the total industrial 
impairment required for the 100 percent rating was not 
demonstrated by these clinical records.  As the preponderance 
of the evidence is against the claim for a schedular rating 
in excess of 50 percent for PTSD prior to July 25, 1992, it 
is the opinion of the Board that the veteran's appeal must be 
denied.  


ORDER

An effective date prior to June 25, 1992 for a schedular 
rating in excess of 50 percent for PTSD is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals




 


